El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Primitivo Rocafort obtuvo sentencia contra dos deman dados por la suma de $2,000 con intereses sobre dicfia can-*510tidad a razón del 10 por ciento anual, a contar del día 11 de mayo, 1917. La única parte de la sentencia qne lia sido ape-lada es la qne se refiere a los intereses toda vez qne los deman-dados y apelantes alegan qne en mayo, 1917, y en nn procedi-miento de embargo seguido contra sn acreedor Rocafort, se les ordenó qne no verificaran el pago del capital o ningnna parte del mismo sino qne retuvieran toda la suma en sn cus-todia basta nueva orden de la corte. Los apelantes insis-ten en que no deben ser condenados al pago de los intereses cuando se encontraban cumpliendo con una orden de una corte competente en qne se disponía qne no se luciera el pago. El apelado Rocafort fué demandado habiéndose ex-pedido embargo contra sus deudores. Después él ganó el pleito y no fué por su culpa que no pudo cobrar su crédito de los actuales apelantes.
A pesar de la orden de la corte si los apelantes hubieran querido impedir la acumulación de intereses, el ■ camino lo tenían abierto para ese fin. Ellos pudieron haber hecho la consignación del dinero en la corte por virtud de las dispo-siciones del Código Civil, artículos 1144 y siguientes. Si los apelantes tenían duda con respecto a cualquier particular en relación con sus deberes ellos pudieron haber solicitado de la corte que les permitiera verificar la consignación del dinero. Según sucedió ellos obtuvieron el dinero dé Rocafort y lo con-servaron en su poder a través de los años. Recibieron todo el beneficio del préstamo y uso del dinero. De igual manera en los Estados Unidos para impedir la acumulación de in-tereses debe verificarse el pago en la corte. 22 Cyc. 1559.
Podemos decir incidentalmente que no consta que los ape-lantes quedaran convertidos en depositarios del dinero pero que a la firma principal de quien eran fiadores in sólido se le ordenó que no pagara. Ni siquiera se hizo depositaría a esa firma. Por tanto el artículo 1672 del Código Civil relativo al depósito en dinero no es de aplicación. No se depositó nin-gún dinero con los apelantes.
*511El artículo 1124 (leí Código Civil prescribe que las obli-gaciones se extinguen por el pago, etc., y los apelantes no se ban colocado dentro de ninguna prescripción del referido ar-tículo.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.